   Case 1:20-cv-00005-JRH-BKE Document 10 Filed 10/06/20 Page 1 of 1



                IN THE XJNITED    STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


ANGELA SICKLES,                      *
                                      ★


            Plaintiff,               *
                                      ★


    V.                               *          CV 120-005
                                      ★


AUGUSTA COLLECTION AGENCY,           *
INC.,                                 *
                                      ★


            Defendant.                *



                                 ORDER




    Before the Court is the parties' Stipulation to Dismiss.

(Doc. 9.) Plaintiff and Defendant consent to dismissal.                Upon

consideration, dismissal is proper under Federal Rule of Civil

Procedure    41(a)(1)(A) (ii) .     IT     IS   THEREFORE    ORDERED   that

Plaintiff's claims are DISMISSED WITH PREJUDICE.              The Clerk is

directed to CLOSE this case.              Each party shall bear her/its

own costs and fees.


    ORDER    ENTERED     at   Augusta,     Georgia,   this         day   of

October, 2020.




                                   J. I^JSipAiTHALDf CHIEF JUDGE
                                   UNITEl/ STATES DISTRICT COURT
                                            ]RN DISTRICT OF GEORGIA
